Citation Nr: 0608425	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  02-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture at L-4 with lumbar myositis, currently evaluated as 
40 percent disabling.  

2.  Entitlement to an increased rating for gouty arthritis of 
the left ankle, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel

INTRODUCTION

The veteran served on active duty from February 1975 to April 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 decision rendered by the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2004, the Board remanded the matter to the RO.  The 
RO conducted additional development, and in August 2005, 
granted a 40 percent evaluation for the veteran's service-
connected low back disability.  As the veteran is in receipt 
of less than the maximum schedular rating, however, that 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).


FINDINGS OF FACT

1.  Residuals of a fracture at L-4 are characterized by 
lumbar flexion limited to 30-40 degrees, degenerative disc 
disease, and mild spasm of the paravertebral muscles.  

2.  The totality of the evidence does not show definite 
impairment of health, incapacitating exacerbations occurring 
3 or more times a year, weight loss, anemia, constitutional 
manifestations associated with active joint involvement, 
ankylosed joints, or more than slight limitation of left 
ankle motion due to gouty arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a fracture at L-4 with lumbar myositis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002 and 2003); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5021-5237 (2005).  

2.  The criteria for an evaluation in excess of 20 percent 
for gouty arthritis of the left ankle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5002 and 5017 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In this case, the veteran's claim was received in July 2001.  
He was notified of the provisions of the VCAA in 
correspondence dated in September 2001, and in August 2004 
and March 2005.  Clearly, from submissions by and on behalf 
of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  More over, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of an increased rating claim.  As indicated above, there has 
been substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R.  
§ 4.1, Part 4.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.   
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  38 C.F.R. § 4.14 (2004).  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  

Residual Fracture of L-4 with Lumbar Myositis

The Board notes that the regulations for rating the veteran's 
disability of the spine were changed, effective September 23, 
2002 and September 26, 2003.  In the September 2005 
Supplemental Statement of the Case, the RO informed the 
veteran of the changes in the regulations and criteria for 
rating disabilities of the spine, and evaluated the veteran 
under both the old and new regulations.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.   
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  

The veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet.  
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).  

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 
26, 2003

529
2
Spine, limitation of motion of, lumber:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003)




5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 26, 2003, the rating criteria for the 
spine were revised:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003

   
38 C.F.R. § 4.71 Plate V (2005)

The veteran is in receipt of a 40 percent evaluation for 
residuals of a vertebral fracture at L-4, with lumbar 
myositis.  As noted above, a higher rating can be awarded if 
the disability is characterized by pronounced intervertebral 
disc syndrome, resulted in incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months, 
or resulted in unfavorable ankylosis of the thoracolumbar 
spine.  

During VA examinations in September 2001, May 2003, and 
February 2005, the veteran was able to flex his lumbar spine 
between 30 and 40 degrees.  Thus, he does not have ankylosis 
in the thoracolumbar spine.  While his back was painful to 
palpation and displayed some mild lumbar spasm, more severe 
neurologic symptoms were not demonstrated.  In this respect, 
there was mild diminished pinprick and +3 knee jerk and ankle 
jerks bilaterally upon examination in May 2003.  However, 
during examination in February 2005, a sensory examination 
was normal and there was normal tone and strength in the 
bilateral lower extremities.  In addition, a VA 
electromyographic study in February 2005 was normal, and 
there was no electrodiagnostic evidence of right lumbar L5 
radiculopathy.  Finally, persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief were not shown.  Thus, as it pertains to 
former Diagnostic Code 5293 the criteria for a 60 percent 
evaluation are not nearly approximated.  

As it pertains to the rating criteria that consider 
incapacitating episodes, while VA outpatient treatment 
records show that the veteran received physical therapy and 
prescribed medication for his service-connected low back 
disability, they do not document incapacitating episodes 
requiring bed rest prescribed by a physician.  

As it pertains to the revised rating criteria, while the 
service-connected disability results in limited motion, 
unfavorable ankylosis of the entire thoracolumbar spine was 
not shown.  As such, a higher rating pursuant to the General 
Rating Formula for Diseases and Injuries of the Spine is not 
warranted.  

On the basis of the foregoing, the Board finds that an 
evaluation in excess of 40 percent for the veteran's low back 
disability under either the former or revised rating criteria 
is not warranted.  

In making this determination, the Board has considered 
evidence of record showing that the veteran is disabled for 
Social Security Administration (SSA) disability benefit 
purposes.  While the SSA found that the veteran was only able 
to engage in light duty employment, the finding was not due 
solely to the veteran's low back condition.  Rather, the 
finding noted that the veteran also had other disorders that 
contributed to his impaired employability.  As such, while 
the SSA records are instructive, they do not include 
competent evidence showing that the veteran's low back 
disability more nearly approximates the criteria for a higher 
rating.  

Additionally, the Board finds that there is no showing that 
the veteran's low back disability has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 40 percent 
rating assigned adequately compensates the veteran for the 
severity of his low back disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Gouty Arthritis of Left Ankle

The veteran's gouty arthritis of the left ankle is rated as 
20 percent disabling 


Gout will be rated under diagnostic code 5002.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5017 (2005).

500
2
Arthritis rheumatoid (atrophic) as an active process

With constitutional manifestations associated with 
active joint involvement, totally incapacitating
10
0

Less than criteria for 100% but with weight loss and 
anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or 
more times a year or a lesser number over prolonged 
periods
60

Symptom combinations productive of definite 
impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring 3 or more times a year
40

One or two exacerbations a year in a well-established 
diagnosis
20

For chronic residuals: For residuals such as limitation 
of motion or ankylosis, favorable or unfavorable, rate 
under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.
Note: The ratings for the active process will not be combined 
with the residual ratings for limitation of motion or 
ankylosis. Assign the higher evaluation.
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2005).

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2005).

527
1
Ankle, limited motion of:

Marked
2
0

Moderate  
1
0
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

Service connection is in effect for gouty arthritis affecting 
the left ankle.  

The evidence pertinent to gouty arthritis includes VA 
outpatient treatment records and several VA examination 
reports (2001, 2003, and 2005).  The Board has carefully 
reviewed these records, and they do not include evidence 
reflective of definite impairment of health, to include 
incapacitating episodes at least 3 times a year.  While the 
veteran reported that he has as many as 15 gout attacks per 
year, the medical records do not include any medical 
determinations as to incapacitating episodes.  While a 9-
pound weight loss was noted between July and October 2002, 
serum studies showed no signs of anemia.  There are no 
constitutional manifestations associated with active joint 
involvement.  Rather, while the VA treatment records reflect 
that the veteran is prescribed Allopurinol for gout, they do 
not show treatment for gout of the left ankle as an active 
process.  

During the 2001 VA examination, the veteran reported 15 
episodes of gout per year.  An x-ray examination, however, 
revealed no evidence of active gout or other forms of 
arthritis.  There was tenderness over the joint line.  There 
was no effusion or instability of the ankle.  There was no 
ankylosis.  He could perform dorsiflexion to 10 degrees and 
plantar flexion to 40 degrees.  The range of motion or joint 
function was not additionally limited by pain, fatigue, 
weakness, lack of endurance during repetitive use or flare-
ups.  

During the May 2003 VA examination, the veteran complained of 
only two gout attacks in the past year.  There was no 
complaint of current ankle pain.  Upon physical examination, 
there were no constitutional signs of gouty arthritis.  He 
could perform active dorsiflexion to 10 degrees and plantar 
flexion to 45 degrees.  The report does not reflect definite 
impairment of health as shown by objective evidence to 
include incapacitating episodes at least 3 times a year.  Nor 
is weight loss or anemia shown, nor are constitutional 
manifestations associated with active joint involvement.

Finally, during the VA examination in February 2005, there 
was no evidence showing constitutional symptoms for any form 
of arthritis.  He was able to produce painless range of 
motion, and could dorsiflex the ankle from 0 to 20 degrees 
and plantar flex the ankle from 0 to 45 degrees.  There was 
no ankylosis.  

In sum, the competent evidence does not show that the 
veteran's gout is manifested an as active process.  
Additionally, ankylosis of the ankle joint is not shown.  
Accordingly, when evaluated on the basis of gout as either an 
active process or basis of its chronic residuals, an 
evaluation in excess of 20 percent is not warranted.  Based 
on the above, the Board concludes that the preponderance of 
the evidence does not support a higher schedular rating for 
gouty arthritis.   
ORDER

An evaluation in excess of 40 percent for residual fracture 
of L-4 with lumbar myositis is denied.  

An evaluation in excess of 20 percent for gouty arthritis of 
the left ankle is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


